Case 1:15-cv-00382-HSO-JCG Document 343 Filed 01/22/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPF

ADPERN DISTRICT OF MISSISSIPPy

     
   

    
 

SOUTHERN DIVISION 22a
ARTHU
DOUGLAS HANDSHOE BY ou
v. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

RESPONSE IN OPPOSITION TO LEARY’S
LATEST MOTION FOR CONTINUANCE (ECF# 342).

Plaintiff/Counter-Defendant Douglas Handshoe respectfully submits this
response in opposition to Charles Leary’s latest Motion for a Continuance (ECF#
342) of pre-trial Conference and scheduled hearing and he will show that Mr.
Leary’s Motion should be denied.

Mr. Leary’s Motion should be denied for several reasons, including but not
limited to that the Motion continues an established pattern of dilatory conduct by
Leary designed to delay the resolution of this matter.

These matters are more fully discussed in the accompanying Memorandum that
is contemporaneously filed with this Opposition.

Attached to this Opposition are the following Exhibits:

1
Case 1:15-cv-00382-HSO-JCG Document 343 Filed 01/22/19 Page 2 of 3

Exhibit 1 - Declaration of Douglas Handshoe
Exhibit 2 — In Re: Slabbed New Media, LLC Docket #34
Exhibit 3 — Leary email to the Court dated January 17, 2019.

Respectfully submitted this 22" day of January,
2019,

i

Plaintiff / Counter-Defendant
Douglas Handshoe

Post Office Box 788

110 Hall Street

Wiggins, MS 39577

(601) 928-5380
earning04(@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 343 Filed 01/22/19 Page 3 of 3

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 22, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.

Respectfully submitted this 22" day of January, 2019,

j—

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 

 
